Citation Nr: 0718697	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2003 and August 2003 rating decisions of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was remanded in September 2005 for additional 
evidentiary development.  The case has now been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The medical evidence does not show that the veteran's 
currently diagnosed bilateral hearing loss disability is 
related to disease or injury in service.  

3.  The medical evidence does not show that the veteran's 
currently diagnosed tinnitus is related to disease or injury 
in service.  

4.  The medical evidence does not show that the veteran's 
currently diagnosed low back disability is related to disease 
or injury in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  A low back disability was not incurred in or aggravated 
by active military service, and arthritis of the low back may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In March 2003 and June 2003 letters, issued prior to the 
decisions on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
medical evidence he had in his possession that pertained to 
the claims.  In an October 2005 letter, he was again advised 
of the division of responsibilities with regard to obtaining 
evidence, as well as what evidence was needed to establish 
service connection.  Finally, a supplemental letter advising 
the veteran of the evidence needed to establish a rating and 
effective date was issued in May 2006.  The case was last 
readjudicated in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service treatment 
records, VA examination reports, the veteran's lay 
statements, and personal hearing testimony.  In November 
2005, he responded that he had no additional evidence to 
submit.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss or arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he is entitled to service 
connection for bilateral hearing loss, tinnitus, and a low 
back disability.  However, after careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for these disabilities is not warranted because 
the evidence does not establish that the veteran's current 
bilateral hearing loss, tinnitus, and/or low back disability 
began in or are otherwise related to his active military 
service.  

Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

Service medical records show that upon enlistment examination 
in October 1962, audiological testing revealed pure tone 
thresholds in the veteran's right ear of 5 (20), 5 (15), 15 
(25), and 30 (35) decibels at 500, 1000, 2000, and 4000 
Hertz.  As to his left ear, pure tone thresholds were 5 (20), 
5 (15), 15 (25), and 20 (25) decibels at the same 
frequencies.   Upon separation examination in December 1964, 
audiological testing showed pure tone thresholds in the 
veteran's right ear of 5 (20), 5 (15), 10 (20), 10 (15), and 
5 (15) decibels at 500, 1000, 2000, 4000, and 8000 Hertz.  As 
to his left ear, pure tone thresholds were -10 (5), 5 (15), 
10 (20), 25 (30), and 0 (10) decibels at the same 
frequencies.  (NOTE:  Prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the 
left and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

Upon VA audiological examinations in May 2003, July 2003, and 
July 2006, audiological evaluations showed that the veteran 
has bilateral hearing loss that meets the requirements of 
38 C.F.R. § 3.385, and he was diagnosed with bilateral 
sensorineural hearing loss.  He provided a history of noise 
exposure in service due to various weaponry, as well as post-
service occupational and recreational noise exposure.  He 
recalled that he tried to enlist in the Army Reserves two to 
three years after his separation from service, but he did not 
pass his hearing test.  However, in July 2006, the examiner 
stated that, based on the veteran's service medical records, 
there was no pre-existing hearing loss and the 5 decibel 
variance was not clinically significant.  She opined that the 
veteran's hearing loss was not related to acoustic trauma in 
service because both his enlistment and separation 
examinations showed hearing within normal limits.  Without 
medical evidence of a nexus between the veteran's currently 
diagnosed bilateral sensorineural hearing loss and his 
military service, service connection cannot be established.  



Tinnitus

The veteran's service medical records do not show any 
complaints of tinnitus.  In his Report of Medical History, 
provided in conjunction with his separation examination in 
December 1964, the veteran responded that he had not had any 
ear trouble.  Upon VA audiology examination in May 2003, the 
veteran gave a history of noise exposure in service and 
reported occasional tinnitus.  At a follow-up examination in 
July 2003, he described intermittent tinnitus that occurred 
daily for a few minutes at a time.  He was unable to state 
whether the tinnitus was unilateral or bilateral and he could 
not pinpoint the date of onset.  He believed that it had been 
long-standing, however.  He gave a history of noise exposure 
in service, as well as post-service noise exposure at work 
and during recreational activities.  At a third VA audiology 
examination in July 2006, the veteran reported bilateral 
tinnitus that had its onset five years ago.  It had been 
better since he had been wearing his hearing aids.  After 
reviewing the record, the examiner concluded that the 
veteran's tinnitus was not related to acoustic trauma in 
service, particularly since it began 30 years after he was 
discharged.  Without medical evidence of a nexus between the 
veteran's current complaints and his military service, 
service connection cannot be established.  

Low Back Disability

The veteran's service medical records show that he was 
involved in a motor vehicle accident in December 1963.  He 
initially received treatment at a private facility and then 
was transferred to a Navy hospital by ambulance.  Examination 
revealed multiple lacerations of the face, chiefly on the 
forehead, periorbital and chin areas.  It was noted that they 
had been sutured at the private hospital.  Neurological 
evaluation was unremarkable.  He was placed on bedrest for a 
period of observation and subsequently discharged to duty.  
The diagnosis was multiple lacerations of the face.  In 
January 1964, he was seen for complaints of non-radiating 
back pain since the previous day.  It was noted that he had 
been involved in a car accident three weeks prior.  The 
impression was back strain.  Upon separation examination in 
December 1964, the veteran denied any back trouble.  Clinical 
evaluation revealed that the spine was within normal limits.  

VA treatment reports dated in January and February 2004 
indicate that the veteran was seen for complaints of lower 
back pain.  At a personal hearing at the RO in June 2004, he 
testified that he has experienced back problems since he was 
involved in the accident in service.  He self-treated the 
problem and did not seek any medical treatment.  Upon VA 
joints examination in July 2006, he gave a history of 
soreness in his back after the motor vehicle accident in 
service.  However, it eventually eased off and he did not 
have further difficulties until the mid-1970's while he was 
working as a roofer.  Clinical evaluation revealed 
degenerative changes of the lumbosacral spine.  The diagnosis 
was degenerative arthritis of the spine.  After the 
examination and a review of the veteran's file, the examiner 
concluded that it was less likely that the veteran's 
currently diagnosed degenerative arthritis of the spine was 
related to his active military service, including the motor 
vehicle accident in December 1963.  She explained that there 
were no complaints of a back injury at the time of the 
accident and no chronic disability shown on separation 
examination.  Moreover, there was no record of any treatment 
for a back condition until 2004.  Hence, there was no 
objective evidence of continuity of back symptoms from the 
time of the accident until the current complaints.  

Without medical evidence of a nexus between the veteran's 
current low back complaints and his military service, service 
connection cannot be established.  Moreover, the medical 
evidence fails to show that the veteran suffered from 
arthritis of the lumbar spine within one year after his 
discharge from service, and continuity of symptomatology has 
not been sufficiently demonstrated.  Therefore, service 
connection is also not warranted on a presumptive basis or on 
the basis of chronicity.  

Conclusion

While the veteran contends that his bilateral hearing loss, 
tinnitus, and low back disability are related to his period 
of active military service, his statements do not constitute 
competent evidence of a medical nexus opinion.  See Espiritu, 
supra.  He has not submitted medical statement to support his 
contentions.  Additionally, while the Board recognizes that 
the veteran was exposed to noise and seen for back pain 
during service, the only competent opinions regarding the 
etiology of his current hearing loss, tinnitus, and a low 
back disability are against the claims.  

Consequently, for the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
claims, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


